Opinion by
Me. Justice Green,
While it is true that the clause of the act of June 9, 1891, which prohibits wholesale dealers from selling less than twelve pint bottles, and from permitting liquor to be drunk on the premises, is a proviso clause to a section which directs a method of granting licenses, yet the language of the proviso is very general in its terms, and embraces all cases thereafter occurring. That the holder of a license, under a previous law, becomes subject to regulations which are established by legislation subsequent to the grant of his license, has been already decided by this court, and that decision is clearly applicable to this case. In Com. v. Sellers, 130 Pa. 32, we said: “ The last specification is, that the court erred in sentencing appellant under the act of May 13, 1887, passed subsequent to the date of granting him a tavern license under prior laws. The license referred to was granted by the commonwealth, and accepted by the appellant, subject to such laws as were then in force, or might thereafter be passed, restraining and regulating the sale of intoxicating liquors. In granting the license under the then existing laws, it is not possible that the commonwealth intended to barter away its right to legislate as to him and everybody else, on the subject of selling or disposing of intoxicating liquors, whenever the public good might require.”
We do not think it necessary to extend the discussion, as we regard the question at issue as res adjudicata.
The order of the court below is affirmed.